85 U.S. 662 (1873)
18 Wall. 662
JONES ET AL.
v.
UNITED STATES.
Supreme Court of United States.

*663 Mr. P. Phillips, for the plaintiff in error.
Mr. S.F. Phillips, Solicitor-General, contra.
Mr. Justice CLIFFORD delivered the opinion of the court, to the effect that it was quite evident that the facts pleaded did not constitute any defence to the action, and that such being the settled law of the court it was not necessary to enter into any discussion of the question.[*]
JUDGMENT AFFIRMED.
NOTES
[*]  United States v. Vanzandt, 11 Wheaton, 184; Bank of the United States v. Dandridge et al., 12 Id. 64; Dox et al. v. The Postmaster-General, 1 Peters, 318; United States v. Boyd et al., 15 Id. 187